Citation Nr: 0628612	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-44 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include arthritis.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service in the Marine Corps 
from November 1963 to November 1967, and in the Navy from 
October 1976 to October 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision in 
which the RO denied service connection for a right ankle 
condition, as well as declined to reopen claims for service 
connection for a right knee injury and for PTSD on the basis 
that new and material evidence had not been received.

The appellant filed a Notice of Disagreement (NOD) in 
September 2004, and the RO issued a Statement of the Case 
(SOC) in December 2004.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2004.

During the pendency of the appeal, the RO apparently reopened 
the claims for service connection for right knee disability 
and for an acquired psychiatric disorder, to include PTSD,  
and readjudicated those claims on the merits, as reflected in 
the Supplemental SOC (SSOC) in February 2006.  However, 
regardless of the RO's actions, the Board has a legal duty, 
under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), to consider 
the pertinent legal authority governing finality of prior 
decisions and reopening of previously disallowed claims.  

The Board finds that, in this appeal, the appellant has 
continuously prosecuted his claims for service connection for 
a right knee disability and for acquired psychiatric 
disorder, to include PTSD, since the RO initially denied 
those claims in February 2003.  As no prior rating decision 
is final (see 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104(a), 20.302 and 20.1103 (2005)), the Board has, 
appropriately, characterized the claims as original claims 
for service connection, as reflected on the title page of 
this decision.  Because the RO has given the appellant notice 
of what is needed to establish entitlement to service 
connection, and has, in fact, adjudicated the claims on the 
merits, the appellant is not prejudiced by the Board's 
recharacterization of these matters, at this juncture.  

In April 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the appellant requested, and the undersigned 
granted, a 30-day abeyance period for the submission of 
additional evidence.  Following that hearing, the appellant 
submitted to the Board VA medical records along with waiver 
of RO jurisdiction over the evidence.  The Board has accepted 
this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no objective evidence that the appellant injured 
his right ankle in service, and no medical evidence even 
suggesting that he currently has a right ankle disability of 
any kind.

3.  While the appellant received treatment for right knee 
complaints (then assessed as chondromalacia) during his 
military service, arthritis was not diagnosed until more than 
25 years after service, and there is no medical opinion even 
suggesting a relationship between any current right knee 
disability and his military service.

4.  There is no medical diagnosis of any acquired psychiatric 
disorder other than PTSD. 

5.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to attempt to independently corroborate 
any such experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005). 
 
2.  The criteria for service connection for a right knee 
disability, to include arthritis, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2005) 
 
3.  The criteria for an acquired psychiatric disorder, to 
include PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

The Board notes that the RO sent to the appellant and his 
representative a pre-rating notice letter in June 2004 that 
identified the elements required to establish entitlement to 
service connection, i.e., an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service that caused a disease or 
injury; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in military service.  The appellant and his 
representative were afforded opportunity to respond before 
the RO issued the August 2004 rating decision on appeal.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support each claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the RO's pre-rating notice letter 
in June 2004 satisfies the statutory and regulatory 
requirement that VA notify the claimant what evidence, if 
any, will be obtained that the claimant, and what evidence, 
if any, will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The June 
2004 letter notified the appellant that VA is responsible for 
getting relevant records held by any Federal agency, 
including military records, VA records, and Social Security 
Administration records; the letter also stated that VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency, such as private medical records.  The June 
2004 letter advised the appellant of the evidence that had 
been obtained in support of his claim, and asked him to 
identify any other agencies having evidence and to authorize 
the RO to obtain such evidence, or alternatively to procure 
and submit the evidence himself.  The June 2004 letter 
specifically advised the appellant, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As noted above, in this case, the Board has 
identified a pre-rating notice letter that satisfies VA's 
duties to notify (identified above); hence, Pelegrini's 
timing of notice requirement has been met.  

The Board points out that, more recently, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this appeal the veteran's 
status is not at issue.  Although the RO did not notify the 
appellant of the criteria for degree of disability or 
effective date of rating in the June 2004 pre-rating notice 
letter or at any other time prior to the rating decision on 
appeal, on these facts, such omission is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  Because the Board's decision 
herein denies service connection for each claimed disability, 
no disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal. Of record are the appellant's service medical records 
(Marine Corps and Navy) and records from VA and private 
medical providers.  The appellant was afforded a hearing 
before the Board, at which time he presented additional 
documents for consideration; the transcript of the hearing, 
and the additional documents, are of record and have been 
considered in connection with the appeal.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained, and the record presents no basis for 
further development to create any additional evidence in 
connection with the claim.  The record also presents no basis 
to further develop the record to create any additional 
evidence to be considered in connection with any claim on 
appeal.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Right Ankle Disability

The veteran has asserted that he has current ankle problems 
as the result of in-service injury.  The appellant testified 
in April 2006 that he twisted his ankle during Marine Corps 
recruit training in 1963, and that he received medical 
treatment for the ankle after his discharge in 1978 but does 
not currently receive such treatment.  The appellant also 
testified that he currently has arthritis in the right ankle, 
and that his private physician has told him that his current 
ankle condition is related to military service.

However, the appellant's service medical records include no 
reference to  any right ankle injury in the Marine Corps 
(November 1963 to November 1967) or Navy (October 1976 to 
October 1978).  The reports of the appellant's discharge 
physical examinations from the Marine Corps in November 1965 
and from the Navy in September 1978 recorded clinical 
impressions of "normal" feet and lower extremities. 

Even if the Board were to accept as credible the veteran's 
assertions of in-service ankle injury, the claim would still 
have to be denied in the absence of  medical evidence showing 
that the appellant currently has a right ankle disability.  
The file contains extensive VA and private medical records; 
however, none of these record reflect any indication of a 
current right ankle disability upon which to predicate a 
grant of service connection.  Significantly, neither the 
appellant nor his representative has presented, identified, 
or event alluded to the existence of any competent medical 
evidence showing a current right ankle disability.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no 
competent medical evidence establishing that the appellant 
has the claimed disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal.  As a layperson, the appellant is 
competent to testify in regard to the onset and continuity of 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  However, this case 
turns on a medical matter-specifically, the current 
existence of the claimed disability-and, as a layperson 
without the appropriate medical training and expertise, the 
appellant simply is not competent to render a probative 
(persuasive) opinion such a matter.  See Bostain v. West, 11 
Vet. App; 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App.492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of 
opining, however sincerely, on matters requiring medical 
knowledge).  Hence, his assertions as the current existence 
of the claimed disability, and the relationship between such 
disability and service, have no probative value.  Similarly, 
his assertions as to what a doctor told him do not constitute 
competent evidence either as to disability or medical nexus.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Under these circumstances, the Board finds that the claim for 
service connection for a right ankle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent competent evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Right Knee Disability 

The appellant's Marine Corps medical record s (dated from 
November 1963 to November 1967) shows treatment for swollen 
right knee after a football injury in December 1963; however, 
his discharge physical from Marine Corps in November 1967 
recorded a clinical impression of "normal" lower 
extremities.  The appellant's medical records from the Navy 
(dated from October 1976 to October 1978) reflect treatments 
in February, March, and April 1977, and in April, May, and 
September 1978 for chondromalacia of the right knee, 
reportedly due to a football injury dating from the 
appellant's previous service in the Marine Corps and 
aggravated by climbing shipboard ladders in the Navy.  The 
appellant's report of medical examination at the time of his 
discharge from the Navy noted a clinical evaluation of 
"chronic chondromalacia of the right knee."  

The first medical evidence of treatment for a right knee 
disability after the appellant's discharge from the Navy in 
October 1978 relates to a workplace injury that the appellant 
suffered in January 2004.  Specifically, private medical 
treatment notes show that the twisted his right knee in 
January 2004 while getting off his truck, and he was treated 
at the time for right knee meniscal tear.  He reinjured the 
knee at work in July 2004; contemporary X-rays showed 
osteoarthritis, and magnetic resonance imaging (MRI) showed 
medial meniscal tear.  The appellant had right knee 
arthroscopy in July 2004, and he subsequently received 
follow-up treatment for status post right knee arthroscopy 
with complaint of lateral knee pain.  

A letter from Dr. T.W.H., dated in December 2004, states that 
the appellant was currently under medical care for 
significant arthritis in the right knee, although the letter 
does not provide any comment as to the etiology of the 
arthritis.  The appellant's VA treatment records also note 
"gouty arthritis" as an ongoing complaint, but include no 
comments as to etiology.  

As noted above, the medical record shows that the appellant 
currently has status post right knee arthroscopy with 
complaint of lateral knee pain, as well as arthritis of the 
right knee.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).   In 
this case, there is no medical evidence whatsoever that the 
appellant's current right knee disability (status post 
arthroscopy in 2004 and arthritis) is related to his in-
service right knee chondromalacia.  

The Board notes that a rebuttable presumption of service 
connection arises if arthritis is manifest to a compensable 
degree (10 percent) within within one year of discharge, even 
if there is no evidence of diagnosis or treatment in service.  
See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  However, there is no indication in this case that 
arthritis became manifest during the first year after the 
appellant's discharge from service, and in fact the earliest 
medical evidence of arthritis occurs 25 years after the 
appellant's discharge from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claim disability is a 
factor that weighs against a claim for  service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Additionally, there is 
no medical opinion even suggesting a medical nexus between 
current arthritis of the right knee and service, and neither 
the appellant nor his representative has presented, 
identified, or even alluded to the existence of any such 
opinion.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim..  The appellant testified in April 2006 that 
his knee problem began in the Marine Corps in 1963 and 
continued in the Navy, but he did not seek medical treatment 
until he reinjured the knee climbing out of his truck in 
2004.  The appellant also stated that he did not have a 
medical opinion linking his current disability to the injury 
in service.  As noted above, as a layperson, the appellant is 
competent to testify in regard to the onset and continuity of 
symptomatology.  See Falzone, 8 Vet. App. at 403; Heuer, 7 
Vet. App. at 384; Caldwell, 1 Vet. App. 466.  However, it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As the veteran is a layperson without 
appropriate medical training and expertise, his unsupported 
assertions, alone, do not provide probative of a nexus 
between the current right knee arthritis and his military 
service.  See Bostain, 11 Vet. App. at 127; Routen v. Brown, 
10 Vet. App. at 186.

Under these circumstances, the Board finds that the claim for 
service connection for a right knee disability, to include 
arthritis, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, absent competent evidence to 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App 
at 53-56.

C.  An Acquired Psychiatric Disorder, to include PTSD

The appellant's Marine Corps medical records (dated from 
November 1963 to November 1967) reflect no treatment for a 
psychiatric disorder, and the reports of his discharge 
physical examinations from the Marine Corps in November 1967 
recorded a clinical impression of "normal" neurologic and 
psychiatric systems.  During the appellant's service in the 
Navy (from October 1976 to October 1978) he was treated for 
reported anxiety on one occasion (in March 1976); however, 
his discharge physical examination from the Navy in September 
1978 recorded a clinical impression of "normal" neurologic 
and psychiatric systems.

During a VA mental health intake assessment in September 
2003, the appellant related combat experiences from Vietnam; 
the clinician (a Licensed Professional Counselor) 
provisionally diagnosed PTSD and recurrent major depressive 
disorder.  The appellant was diagnosed with PTSD by a VA 
physician in January 2004.  However,  there is no medical 
diagnosis of any psychiatric disorder other than PTSD.      

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  As noted above, the appellant has been 
competently diagnosed with PTSD; however, in this case, there 
is no credible evidence that a claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged  
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The National Personnel Records Center (NPRC) has verified 
that the the appellant served in Vietnam from August 1964 to 
October 1964; from March 1965 to April 1965; from April 1966 
to July 1966.  However, the Board emphasizes that service in 
a combat zone, without more, is not sufficient to establish 
that the appellant engaged in combat with the enemy.  See 
e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In a December 2005 statement, the appellant asserted that he 
was a member of a patrol that was ambushed in May 1966.  
Also, during VA clinical treatment in September 2003, the 
appellant reported exposure to general combat situations and 
to the sight of bodies.  Although the claimed experiences are 
primarily combat-related, the Board finds no  objective 
indication that the appellant saw any combat during his 
service in Vietnam.  The veteran has related that he was a 
radio operator, and that he was assigned to Headquarters for 
air control.  See Hearing Transcript, pp. 14.  There is no 
indication of a wound, and no award of a Combat Action Ribbon 
or other medal or award indicative of combat.  The Board also 
points out that no other objective indication of combat been 
provided.  In other words, combat has not been established by 
objective, competent, and factual evidence of record.  See 
VAOPGCPREC 12-99 at p. 4.   Hence, the occurrence of the 
appellant's claimed stressors cannot be established on the 
basis of his assertions, alone. 

There also is no credible evidence to establish the 
occurrence of any claimed in-service stressors.  While the 
veteran has asserted "seeing dead bodies", anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134  
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  While it is possible that the 
alleged May 1966 ambush could, conceivably, be independently 
verifiable, the appellant has not provided sufficient details 
to warrant an attempt to independently verify the occurrence 
of any such event, and has not provided any other objective 
evidence-to include statements from former service 
comrades-to establish the occurrence of this or any other 
in-service stressful event.

In May 2004, the appellant submitted lay statements from his 
father, his former sister-in-law, and his brother, all 
attesting that the appellant was hospitalized in March 1969 
and again in February 1974 for "nerves" and "depression" 
after taking an intentional overdose of pills.  "A layperson 
can certainly provide an eyewitness account of a veteran's 
visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this case, however, the lay statements do not 
provide competent evidence either that the appellant 
currently has an acquired psychiatric other than PTSD that is 
medically related to service  (see Bostain, 11 Vet. App. at 
127 and outen v. Brown, 10 Vet. App. at 186), or, specific to 
PTSD, credible support that the claimed in-service stressors 
actually occurred.  

Under these circumstances, the Board must conclude that there 
is no there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the record does not present any basis for 
further developing the record in this regard.  As noted 
during the hearing, the appellant's representative indicated 
that the veteran could submit information regarding his 
claimed in-service stressful experiences, in writing, during 
the 30-day abeyance period.  See transcript at pp. 13-14.  
However, while additional medical records were submitted, no 
written statement from the veteran concerning his in-service 
experiences has been received.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, absent any medical evidence of 
an acquired psychiatric disorder other than PTSD, and absent 
any credible evidence that a claimed in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right knee disability, to include 
arthritis, is denied. 

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


